SMA Relationship Trust ProspectusSupplement SMA Relationship Trust Series A Prospectus Supplement July 18, 2014 Dear Investor, The purpose of this supplement is to update the Prospectus of the Series A series of shares (the “Fund”) of SMA Relationship Trust dated April 30, 2014, as follows: Lowell Yura no longer serves as a portfolio manager for the Fund.The remaining portfolio managers of the Fund have assumed Mr. Yura’s portfolio management responsibilities. Therefore, all references to Mr. Yura in the Prospectus are hereby deleted in their entirety. PLEASE BE SURE TO RETAIN THIS IMPORTANT INFORMATION FOR FUTURE REFERENCE. ZS-690 SMA Relationship Trust SAI Supplement SMA Relationship Trust Series A Supplement to the Statement of Additional Information July 18, 2014 Dear Investor, The purpose of this supplement is to update the Statement of Additional Information (“SAI”) of the Series A series of shares (the “Fund”) of SMA Relationship Trust dated April 30, 2014, as follows: Lowell Yura no longer serves as a portfolio manager for the Fund.The remaining portfolio managers of the Fund have assumed Mr. Yura’s portfolio management responsibilities. Therefore, all references to Mr. Yura in the SAI are hereby deleted in their entirety. PLEASE BE SURE TO RETAIN THIS IMPORTANT INFORMATION FOR FUTURE REFERENCE. ZS-691
